Title: To George Washington from James Robertson, 2 October 1780
From: Robertson, James
To: Washington, George


                  
                     
                     Sir,
                     Greyhound Schooner Flag of Truce Dobbs Ferry October 2d 1780
                  
                  A Note I have from General Green leaves me in doubt if his Memory
                     had served him to relate to you with Exactness the Substance of the
                     Conversation that had passed between him & myself on the Subject of
                     Major André. In an Affair of so much Consequence to my Friend, to the two
                     Armies, and Humanity, I would leave no Possibility of a Misunderstanding and
                     therefore take the Liberty to put in writing the Substance of what I said to
                     Genl Green.
                  I offered to prove by the Evidence of Colonel Robinson and the
                     Officers of the Vulture, that Major André went on Shore at General Arnold’s
                     desire in a Boat sent for him with a Flag of Truce; that he not only came
                     ashore with he Knowledge and under the Protection of the General who commanded
                     in the District, but that he took no Step while on Shore but by the Direction
                     of Genl Arnold, as will appear by the inclosed Letter from him to your
                     Excellency.
                  Under these Circumstances I could not, and hoped you would not,
                     consider Major André as a Spy, for any improper Phrase in his Letter to you.
                     The Facts he relates correspond with the Evidence I offer—but he admits a
                     Conclusion that does not follow. The Change of Cloaths and Name was ordered by
                     General Arnold, under whose Direction he necessarily was while within his
                     Command. As General Green and I did not agree in Opinion, I wished, that
                     disinterested Gentlemen of Knowledge in the Law of War and Nations might be
                     asked their Opinion on the Subject; and mentioned Monsieur Knyphausen and
                     General Rochambault.
                  I related that a Captain Robinson had been delivered to Sir Henry
                     Clinton as a Spy, and undoubtedly was such. But that it being signified to him
                     that you were desirous that this Man should be exchanged, he had ordered him to
                     be exchanged. 
                  I wished that an Intercourse of such Civilities, as the Rules of
                     War admit of, might take off many of its Horrors. I admitted that Major André
                     had a great Share of Sir Henry Clintons Esteem, and that he would be
                     infinitely obliged by his Liberation; and that if he was permitted to return
                     with me I would engage to have any Person you would be pleased to name set at
                     Liberty.
                  I added that Sir Henry Clinton had never put to Death any Person
                     for a Breach of the Rules of War, tho’ he had, and now has, many in his Power.
                     Under the present Circumstances much Good may arise from Humanity, much ill
                     from the Want of it. If that could give any Weight, I beg leave to add that
                     your favorable Treatment of Major André, will be a Favor I should ever be
                     intent to return to any you hold dear.
                  My Memory does not retain with the Exactness I could with the
                     Words of the Letter, which General Green show’d me from Major André to your
                     Excellency. For Sir Henry Clintons Satisfaction I beg you will order a Copy of
                     it to be sent to me at New York. I have the Honor to be Your Excellency’s Most
                     Obedient and Most humble Servant
                  
                     James Robertson
                  
               